DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Task [US 20190284693] teaches a method of forming a protective coating on a substrate [abstract] where the protective coating comprises multiple layers such as Al2O4/Cr2O3 (multiple layers comprising alternating one or more layers of oxide A and one or more layers of oxide B) [0036] that is deposited by atomic layer deposition [0034-0035]. Task further teaches the respective oxide layers can be deposited by the respective metal precursors and oxidant (such as trimethyl aluminum and ozone) [0037-0038].  Task further teaches the multiple layers can include more than two chemistries as are embodied where two discrete deposited chemistries diffuse together to form a single phase [0036]. 
However, Task does not appear to teach heating the chromium oxide layer to convert from amorphous to crystalline chromium oxide and heating the aluminum oxide layer to convert from amorphous to crystalline aluminum oxide in a collective manner. Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments and arguments filed on 03/09/22 particularly on pages 8-9; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715